Case 4:16-cv-01414 Document 687 Filed on 10/21/19 in TXSD Page 1of1

October 21, 2019

To: United States District Court
For the Southern District of Texas
Houston Division

| Carl Davis would like to speak before the court on October 28, 2019 behalf of:

Houston Society for Change

And

Social Action Commission
General Board- AME Church

Civil Action No: H-16-1414

Maranda Lynn ODonnell., et al.,

On behalf of themselves and all other
Similar situated,

Plaintiffs,

Vs.

Harris County, Texas, et.al.,

Defendants

Darkane) 10-2)-19
Carl Davis,

Chair, Houston Society for Change

Social Action
